                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

Camille Sturdivant,

                     Plaintiff,

v.                                                              Case No. 18-cv-2661-JWL

Blue Valley Unified School District,
USD 229; Amy Pressly; Carley Fine;
Katie Porter; and Kevin Murakami,

                     Defendants.


                                  MEMORANDUM & ORDER

       Plaintiff, a former member of her high school dance team, filed this lawsuit alleging that

she was excluded from team dances and team activities based on her race, African-American, in

violation of her Fourteenth Amendment right to equal protection. She asserts a single equal

protection claim, brought pursuant to 42 U.S.C. § 1983, against each of the individual

defendants—defendant Carley Fine, the coach of the dance team; defendant Kevin Murakami, the

choreographer of the dance team; defendant Amy Pressly, the principal of the high school; and

defendant Katie Porter, a teacher at an elementary school in the district and the mother of another

dancer on the team. She asserts several claims under § 1983 against defendant Blue Valley

Unified School District, USD 229 alleging that the equal protection violations committed by the

individual defendants flowed from the District’s failure to train those employees on issues of

discrimination. Finally, plaintiff asserts a claim against the School District under Title VI of the

Civil Rights Act of 1964, 42 U.S.C. § 2000d et seq., which prohibits racial discrimination by

recipients of federal funds.
       This matter is presently before the court on defendant Carley Fine’s motion to dismiss (doc.

12) on the basis of qualified immunity and failure to state a claim and defendant Katie Porter’s

motion to dismiss (doc. 36) for failure to state a claim. As explained below, defendant Fine’s

motion is denied and defendant Porter’s motion is granted.



Applicable Standards

       In analyzing defendants’ motions to dismiss, the court accepts as true “all well-pleaded

factual allegations in the complaint and view[s] them in the light most favorable to the plaintiff.”

Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235 (10th Cir. 2013) (citation

omitted).1 The court then determines whether the plaintiff has provided “enough facts to state a

claim to relief that is plausible on its face.” Safe Streets Alliance v. Hickenlooper, 859 F.3d 865,

878 (10th Cir. 2017) (citations omitted). In determining the plausibility of a claim, the court looks

to the elements of the particular cause of action, “keeping in mind that the Rule 12(b)(6) standard

[does not] require a plaintiff to set forth a prima facie case for each element.” Id. (quotations

omitted). While “the nature and specificity of the allegations required to state a plausible claim

will vary based on context,” “mere ‘labels and conclusions’ and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice; a plaintiff must offer specific factual allegations to

support each claim.” Id. (citations and quotations omitted). Thus, a “claim is facially plausible if

the plaintiff has pled ‘factual content that allows the court to draw the reasonable inference that




1
 The court does not accept as true allegations that are legal conclusions. Safe Streets Alliance v.
Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017).
                                                  2
the defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)).

       42 U.S.C. § 1983 provides that a person acting under color of state law who “subjects, or

causes to be subjected, any citizen of the United States . . . to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured.”

“Section 1983 itself does not create any substantive rights, but merely provides relief against those

who, acting under color of law, violate federal rights created elsewhere.” Brown v. Buhman, 822

F.3d 1151, 1161 n.9 (10th Cir. 2016) (quoting Reynolds v. Sch. Dist. No. 1, Denver, 69 F.3d 1523,

1536 (10th Cir.1995)). In other words, § 1983 is a remedial vehicle for raising claims based on

the violation of constitutional rights; there can be no “violation” of § 1983 separate and apart from

the underlying constitutional violations. Id. (citations omitted).



Background

       Consistent with the standard articulated above, the following well-pleaded allegations,

taken from plaintiff’s amended complaint, are accepted as true. Defendant Blue Valley School

District, USD 229 is a Kansas public school district comprised of over 20,000 students

headquartered in Overland Park, Kansas. At the pertinent time, plaintiff was an African-American

student of Blue Valley Northwest High School and a member of the school’s “Dazzlers” dance

team during her sophomore, junior and senior years of high school. Plaintiff graduated in May

2018. During plaintiff’s senior year, there were 14 members on the dance team and plaintiff was

one of two African-American members.



                                                  3
       Defendant Carley Fine, who is Caucasian, was employed by the District as the head coach

of the Dazzlers. Defendant Kevin Murakami was, according to plaintiff, an agent of the District

and the acted as the choreographer of the Dazzlers. Plaintiff alleges that during the summer before

her senior year, defendant Murakami excluded her from performing in a contemporary dance

scheduled for the upcoming school year because her “skin was too dark” and the “audience would

look at her and not the other dancers.” Plaintiff alleges that defendant Murakami also told her that

her “skin color clashed with the color of the costumes.” Plaintiff alleges that defendant Fine had

knowledge of defendant Murakami’s decision to exclude plaintiff and his reasons for doing so

and that she agreed with both the decision and basis for that decision. In September 2017,

plaintiff’s parents met with defendant Amy Pressly, the principal at the high school, for the

purpose of notifying defendant Pressly about the comments made to plaintiff and the fact that

plaintiff had been excluded from participating in the contemporary dance. According to plaintiff,

defendant Pressly informed them that defendant Fine could pick whomever she wanted to perform

in the dances.

       In April 2018, plaintiff learned that she had been accepted as a member of the “Golden

Girls” dance team at the University of Missouri, where she intended to enroll for college for the

next academic year. Shortly thereafter, on May 1, 2018, plaintiff was assisting defendant Fine by

cuing music for the Dazzlers during practice. Defendant Fine provided her personal cell phone to

plaintiff for purposes of cuing the music. While plaintiff had defendant Fine’s cell phone, a text

message from defendant Murakami “popped up” on the phone screen. The full text exchange

between defendant Murakami and defendant Fine was as follows:

       Murakami:     I can’t believe Maggie didn’t make it again. I’m heart broken.

                                                 4
         Fine:         AND [PLAINITFF] MADE MENS.2 I can’t talk about it.

         Murakami:     THAT DOESN’T MAKE SENSE. I’m so mad.
         Fine:         It actually makes my stomach hurt.

         Murakami:     haha

         Fine:         Bc she’s fucking black. I hate that.

         Murakami:     me too

Plaintiff alleges that she read the exchange and was sickened. While it is unclear from the

allegations in the complaint, it appears that plaintiff took a “screen shot” of the text exchange and

forwarded it to her phone. That same day, plaintiff’s parents showed defendant Pressly the text

exchange between defendants Murakami and Fine. The District terminated defendant Fine’s

employment on May 2, 2018. Defendant Pressly instructed defendant Fine that she could not be

on school property or have any contact with plaintiff or any other member of the dance team.

Neither the District nor defendant Pressly enforced that ban.

         On May 3, 2018, a dance team dinner was held at the house of one of the members of the

dance team. The dinner was coordinated by a parent. Defendant Fine attended the dinner, but

plaintiff was excluded from the event. Defendant Katie Porter also attended the dinner, as her

daughter was a dancer on the Dazzlers. Defendant Porter is a third-grade teacher at an elementary

school in the District. Plaintiff alleges, without explanation, that defendant Porter “participated

in excluding” plaintiff from the dinner. On May 8, 2018, the team banquet was held at a location

in Kansas City, Missouri, but defendant Pressly had told plaintiff’s parents that the team banquet



2
    It is unclear what the term “MENS” references in defendant Fine’s text message.
                                                  5
had been cancelled. Defendant Fine and defendant Porter attended the team banquet. Plaintiff

was excluded from the team banquet.

       Plaintiff’s parents notified defendant Pressly that plaintiff had been excluded from the

dinners and that defendant Fine continued to participate in team activities despite the termination

of her employment. According to plaintiff, defendant Pressly responded that “nothing could be

done.” Plaintiff, however, alleges that the dinners were school-sponsored events because of the

presence of defendant Porter, a teacher in the District. During the team’s final school performance

in May 2018, all team members except plaintiff and the other African-American member wore

purple ribbons on their uniforms with the initials “CF” for Carley Fine. After the performance,

all team members except plaintiff and the other African-American member posed for team photos

on school property.



Discussion

       In her amended complaint, plaintiff alleges that defendant Fine, in violation of plaintiff’s

Fourteenth Amendment right to equal protection, excluded plaintiff from performing in the

contemporary dance and that defendants Fine and Porter, in violation of plaintiff’s Fourteenth

Amendment right to equal protection, excluded plaintiff from participating in team dinners based

on plaintiff’s race. Defendant Fine moves to dismiss the amended complaint on the grounds that

she is qualifiedly immune from liability for the claim asserted against her and, in any event, the

amended complaint fails to state a claim against her. Defendant Porter moves to dismiss the

amended complaint because it does not plausibly allege that she acted under color of state law for

purposes of § 1983. In the alternative, defendant Porter moves to dismiss on qualified immunity

                                                6
grounds—an issue that the court declines to address because it grants defendant Porter’s motion

on the “under color of state law” issue.



Under Color of State Law

       The court begins with defendant Porter’s argument that the complaint does not plausibly

allege that she was acting under color of state law, because that argument is dispositive of

defendant Porter’s motion. See Schaffer v. Salt Lake City Corp., 814 F.3d 1151, 1155 (10th Cir.

2016) (to establish § 1983 claim, plaintiff must demonstrate that the actor is acting under color of

state law). In her response to the motion to dismiss, plaintiff asserts two theories as to why

defendant Porter acted under color of state law when she attended two team dinners from which

plaintiff was allegedly excluded. First, she contends that defendant Porter had the authority to

stop “known abuse” but failed to do so. Second, she contends that defendant Porter, in her private

capacity, engaged in joint action with school officials to discriminate against plaintiff based on

her race. Because the complaint does not plausibly allege that defendant Porter was acting under

color of state law under either theory, the claim against defendant Porter is dismissed.

       Relying on Murrell v. School District No. 1, 186 F.3d 1238 (10th Cir. 1999), plaintiff first

contends that defendant Porter may be held liable because she was deliberately indifferent to

“known abuse.” Murrell involved sexual harassment at a public school by one student (over

whom the named school officials had authority) against another student and the complaint

contained allegations that the school officials had actual knowledge of the student’s harassing

conduct and failed to remedy that conduct. In that case, the Circuit held that the plaintiff stated a

§ 1983 claim against the school officials for violating the victim’s equal protection rights by

                                                 7
refusing to remedy the sexual harassment despite having actual knowledge of it. Id. at 1250-51.

Plaintiff’s reliance on Murrell, then, indicates that her claim against defendant Porter is not that

defendant Porter herself made the decision to exclude plaintiff from the team dinners but that

defendant Porter knew about that decision, had supervisory authority over the person who made

that decision, and failed to do anything about it.3

       But the allegations in plaintiff’s amended complaint are distinguishable from Murrell in at

least two key respects. First, there are no allegations in the amended complaint that defendant

Porter had any supervisory authority over defendant Fine or anyone else who may have made the

decision to exclude plaintiff from the dinners. While plaintiff alleges that defendant Porter was

both a third-grade teacher in the District and a parent on the team, there is no suggestion that

defendant Porter attended the dinners in her capacity as a District employee rather than as a parent

of a dancer. In fact, plaintiff alleges that the team banquet was paid for by team parents and was

held outside of school hours and off of school property and that the May 3, 2018 dinner was held

at the home of another dancer. Finally, and most importantly, there are no allegations in the

amended complaint that defendant Porter had any knowledge or understanding that plaintiff had

been excluded from or not invited to the team dinners. As Murrell makes clear, to state a valid §

1983 claim against a teacher in her individual capacity where the teacher has not directly

participated in the violation, plaintiff must plausibly allege that the teacher—here, defendant

Porter—knew about the alleged constitutional violation and acquiesced to that conduct by refusing

to reasonably respond to it. Id. at 1250. There is simply no suggestion that defendant Porter knew


3
  As indicated earlier, plaintiff’s amended complaint asserts only that defendant Porter
“participated in excluding” plaintiff from the dinners.
                                                  8
of any potential constitutional violation or that plaintiff had been excluded from the dinners.

There is no plausible suggestion that defendant Porter “consciously acquiesced” to an equal

protection violation.4 The court, then, cannot find state action on the part of defendant Porter

under the theory espoused by plaintiff.

       Plaintiff alternatively contends that defendant Porter, to the extent she was acting in her

private capacity, was engaged in joint action with school officials to violate plaintiff’s

constitutional rights. Even a private party acts under color of state law if that party is a “willful

participant in joint action with the State or its agents.” Schaffer, 814 F.3d at 1157 (citations and

quotations omitted). To apply the joint action test, “courts examine whether state officials and

private parties have acted in concert in effecting a particular deprivation of constitutional rights.”

Id. There are at least two ways to establish concerted action. Id. Under the “conspiracy

approach,” the “public and private actors must share a common, unconstitutional goal.” Id.

Alternatively, concerted action may be found where “there is a substantial degree of cooperative

action between state and private officials” or if there is “overt and significant state participation”

in the deprivation of a plaintiff’s constitutional rights. Id.

       There are no allegations in the amended complaint—and none in plaintiff’s response to the

motion—that plausibly suggest that defendant Porter had any involvement in the deprivation of

plaintiff’s constitutional rights whatsoever. There is no allegation suggesting that defendant



4
 In her amended complaint, plaintiff alleges that a parent of one of the dancers “told other parents
that [defendant Fine] said ‘something racial to [plaintiff], but it was blown out of proportion.’”
Plaintiff does not allege that this parent provided any information to defendant Porter and, in any
event, this allegation does not indicate any knowledge on the part of defendant Porter that plaintiff
had been excluded from the team dinners.
                                                   9
Porter had any knowledge of—let alone influence over—any decision to exclude plaintiff from

the dinners or, for that matter, that she even realized that plaintiff had been excluded from the

dinners. There is no allegation that defendant Porter shared a common, unconstitutional goal with

anyone else or that she agreed with any course of action relating to plaintiff’s attendance at the

dinners. Simply put, there is no allegation that defendant Porter had any understanding that

plaintiff had been excluded from the dinners. Plaintiff’s joint-action theory fails. See Gallagher

v. Neil Young Freedom Concert, 49 F.3d 1442, 1455 (10th Cir. 1995) (University officials were

not “state actors” under joint action test where officials observed allegedly unlawful pat-down

searches but there was no indication that officials provided assistance in connection with searches,

influenced the decision to conduct searches or participated in those searches in any way).

       In short, because plaintiff has failed to plausibly allege that defendant Porter acted under

color of state law as is required for liability under § 1983, the claim against defendant Porter must

be dismissed.



Qualified Immunity

       Defendant Fine first moves to dismiss plaintiff’s amended complaint on the basis that she

is qualifiedly immune from liability for the single equal protection claim asserted against her. The

doctrine of qualified immunity shields government officials from liability when “their conduct

does not violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In resolving a motion to

dismiss based on qualified immunity, a court must consider “whether the facts that a plaintiff has

alleged . . . make out a violation of a constitutional right,” and “whether the right at issue was

                                                 10
clearly established at the time of defendant’s alleged misconduct.” Leverington v. City of

Colorado Springs, 643 F.3d 719, 732 (10th Cir. 2011) (quoting Pearson v. Callahan, 555 U.S.

223, 232 (2009)). When determining whether qualified immunity applies, the court may choose

which of the two prongs should be addressed first. The Estate of Lockett ex rel. Lockett v. Fallin,

841 F.3d 1098, 1107 (10th Cir. 2016).

       Defendant Fine contends that plaintiff has failed to plead a constitutional violation. The

Equal Protection Clause of the Fourteenth Amendment “commands that no State shall ‘deny to

any person within its jurisdiction the equal protection of the laws,’ which is essentially a direction

that all persons similarly situated should be treated alike.” Requena v. Roberts, 893 F.3d 1195,

1210 (10th Cir. 2018) (quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)

and citing Barney v. Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998) (“In order to assert a viable

equal protection claim, plaintiffs must first make a threshold showing that they were treated

differently from others who were similarly situated to them.”)). Thus, to establish an equal

protection violation, plaintiff must allege specific facts that defendant Fine treated her differently

than other similarly situated members of the dance team. Id. Moreover, to state a race-based

equal protection claim, plaintiff must sufficiently allege that defendant Fine was motivated by

racial animus. Id. (citation omitted). Plaintiff’s amended complaint satisfies this standard. She

alleges that defendant Fine treated her differently than other members of the dance team—by

excluding her from performing in the contemporary dance and by excluding her from team

dinners—based on her race. She further alleges that defendant Fine was motivated by racial

animus, as supported by the specific allegation concerning the text exchange between defendant

Fine and defendant Murakami. Plaintiff has pleaded facts sufficient to show that defendant Fine

                                                 11
plausibly violated her right to equal protection. See Townsend-Johnson v. Cleveland, 494 Fed.

Appx. 833, 837 (10th Cir. 2012) (affirming denial of qualified immunity at pleading stage where

African-American teacher alleged specific acts of discrimination and identified group of non-

African-American employees who were treated differently).

         Defendant contends that plaintiff’s allegation concerning her exclusion from the

contemporary dance cannot state a viable claim because plaintiff admits in her complaint that she

was ultimately “allowed to dance” after her parents complained about her exclusion. While that

allegation appeared in the initial complaint, it does not appear in the amended complaint—the

operative complaint here. The court, then, need not decide at this juncture whether and to what

extent it is significant if plaintiff was ultimately permitted to participate in the contemporary

dance. Moreover, while defendant has submitted newspaper articles purporting to show that

plaintiff participated in the contemporary dance in a national competition, those articles do not

shed any light on whether plaintiff was excluded from other performances of the contemporary

dance.

         Finally, defendant contends that plaintiff’s allegation concerning her exclusion from team

dinners cannot state a viable claim because defendant Fine, at the time of these dinners, was no

longer a District employee and, thus, could not have been acting under color of state law. But

plaintiff has alleged that defendant Fine attended team dinners as early as the day immediately

following the termination of her employment and that the District knew that defendant Fine was

continuing to attend team dinners after her termination. In light of those allegations, it is at least

plausible that defendant Fine made the decision to exclude plaintiff from those team dinners prior

to the termination of her employment or, at a minimum, that she was still serving as the “voice”

                                                 12
of the team and was acting jointly with state actors as required to show that defendant Fine was

acting under color of state law when she allegedly excluded plaintiff from the team dinners. See

Beedle v. Wilson, 422 F.3d 1059, 1071 (10th Cir. 2005) (private citizen may be willful participant

in joint action with the State if citizen exerted influence over state actor; if citizen’s judgment was

substituted for that of the state actor, or if she participated in unlawful conduct); Powell v. Miller,

104 F. Supp. 3d 1298, 1312-13 (W.D. Okla. Apr. 21, 2015) (denying summary judgment on state

actor issue where former prosecutor may have exerted influence over current prosecutors and

continued to intervene with government officials).

       Because plaintiff has alleged that defendant Fine plausibly violated her right to equal

protection, the next question is whether the law was clearly established at the time of the alleged

violation that defendant Fine’s conduct violated the Constitution. “Ordinarily, in order for the

law to be clearly established, there must be a Supreme Court or Tenth Circuit decision on point,

or the clearly established weight of authority from other courts must have found the law to be as

the plaintiff maintains.” Medina v. City and County of Denver, 960 F.2d 1493, 1498 (10th Cir.

1992). Defendant Fine asserts that she is entitled to qualified immunity because no case law exists

that would have put her on notice that “sending a private text message on her personal cell phone”

would subject her to liability. This argument is premised on a mischaracterization of the nature

of plaintiff’s equal protection claim against defendant Fine. That claim is not based on defendant

Fine’s text exchange with defendant Murakami, but on defendant Fine’s role in excluding

plaintiff, based on plaintiff’s race, from performing in the contemporary dance and participating

in team dinners. Plaintiff’s allegations regarding the text exchange simply support a required

element of plaintiff’s claim—that defendant Fine was motivated by racial animus when she

                                                  13
excluded plaintiff from those activities. See Requena v. Roberts, 893 F.3d 1195, 1210 (10th Cir.

2018) (to state a race-based equal protection claim, the plaintiff must sufficiently allege that

defendants treated him or her differently than other similarly situated individuals and that

defendants were motivated by racial animus). Assuming, then, that defendant Fine excluded

plaintiff from the dance and from team dinners based on plaintiff’s race, she violated plaintiff’s

right to be free from racial discrimination in a public school—a right that has been clearly

established since at least 1950. McLaurin v. Oklahoma State Regents for Higher Education, 339

US 637, 642 (1950) (holding that a state-sponsored graduate school’s disparate treatment of an

African-American student based on race violated the Equal Protection Clause).

       Defendant Fine cautions that the court cannot analyze the “clearly established” inquiry at

too high a level of generality and that while racial discrimination in public schools is clearly

impermissible on an abstract level, she had no reason to know that her specific actions were

constitutionally prohibited. This argument again focuses almost exclusively on the text exchange

and fails to address the specific allegations made in the amended complaint concerning the

contemporary dance and the team dinners. Moreover, where the alleged constitutional violation

is plain, “it is unnecessary to resort to such granular detail as to require another case involving a

‘purple cow.’” See Butler v. Board of County Commr’s for San Miguel County, 920 F.3d 651,

668-69 (10th Cir. 2019) (Lucero, J., dissenting) (citing White v. Pauly, 137 S. Ct. 548, 552 (2017)

(reaffirming the “obvious case” rule)). The specific allegations in plaintiff’s amended complaint

present an obvious case and, accordingly, the general standards articulated by the Supreme Court

in McLaurin are sufficiently clear that every reasonable school official would have understood

that precluding plaintiff from dancing in the contemporary dance or from attending team dinners

                                                 14
based on plaintiff’s race violated plaintiff’s right to equal protection. The court, then, flatly rejects

defendant Fine’s assertion that the lack of case law specifically addressing facts analogous to this

case entitles her to qualified immunity.



Failure to State a Claim

       Aside from her qualified immunity argument, defendant Fine contends that plaintiff’s

complaint fails to state a claim for relief because defendant Fine was not “acting under color of

state law” during the text exchange with defendant Murakami and because the contents of the text

exchange cannot, as a matter of law, constitute an equal protection violation. These arguments,

as noted earlier, are based on a misconstruction of the allegations in the amended complaint and

are accordingly rejected.



First Amendment

       Lastly, defendant Fine asserts that plaintiff’s complaint must be dismissed because the

content of the private text messages described in the complaint are protected by defendant Fine’s

First Amendment rights. According to defendant Fine, then, the court cannot punish her for that

speech. The court flatly rejects the argument that a judgment against defendant Fine in the context

of this case would violate defendant Fine’s First Amendment rights. As noted earlier, plaintiff’s

equal protection claim against defendant Fine is not based on the content of the text messages.

The claim is based on defendant Fine’s alleged role in decisions to exclude plaintiff, based on

plaintiff’s race, from performing in the contemporary dance and participating in team dinners.

The allegations concerning the text messages support plaintiff’s claim that defendant Fine was

                                                   15
motivated by racial animus in making those decisions. See Requena v. Roberts, 893 F.3d 1195,

1210 (10th Cir. 2018) (to state a race-based equal protection claim, the plaintiff must sufficiently

allege that defendants treated him or her differently than other similarly situated individuals and

that defendants were motivated by racial animus). In the analogous context of employment

discrimination, statements made by persons accused of discriminatory animus are routinely relied

upon as evidence to support liability. See Unal v. Los Alamos Public Schools, 638 Fed. Appx.

729, 740 (10th Cir. 2016) (evidence of comments demonstrating animus toward plaintiff based on

national origin supported inference of discrimination and liability under Title VII); Greene v.

Safeway Stores, 98 F.3d 554, 561 (10th Cir. 1996) (jury could infer discrimination from, among

other evidence, statements made by plaintiff’s supervisor); see also Baty v. Willamette Indus.,

Inc., 172 F.3d 1232, 1246-47 (10th Cir. 1999) (judgment against employer for failing to regulate

offensive workplace speech does not violate First Amendment).



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant Fine’s motion to

dismiss (doc. 12) is denied and defendant Porter’s motion to dismiss (doc. 36) is granted.



       IT IS SO ORDERED.



       Dated this 30th day of May, 2019, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge

                                                16
